Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-13 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/062221, filed on May 11, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1707571.4, filed on May 11, 2017.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 06, 2019 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation “or the running gear” in line 4. It appears this should read “of the running gear”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially different” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of difference between the transverse and longitudinal stiffness of the primary suspension assembly is substantial.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 8,047,514 B2).
Regarding claim 1, Wolf teaches (Fig. 1-2): A running gear (102) for a rail vehicle (101) comprising: one or more wheel sets (102.1), each having a revolution axis and being guided by a pair of transversally spaced axle boxes (Fig. 1); a running gear frame (102.3); a primary suspension assembly (102.2) between each of the axle boxes and the running gear frame (102.3) (Fig. 1); and a secondary suspension stage (104) for supporting a vehicle superstructure (103) of the rail vehicle (101) on the running gear frame (102.3). 
Wolf does not explicitly teach that each primary suspension assembly comprises at least a main spring assembly having a vertical stiffness and a horizontal stiffness that is identical in a transverse direction of the running gear frame and in a longitudinal direction of the running gear frame perpendicular to the transverse direction, wherein the primary suspension assembly further comprises an anisotropic interface assembly in series with the main spring assembly between the running gear frame and the axle box, wherein the anisotropic interface assembly is such that the primary suspension assembly  has a transverse stiffness  and a longitudinal stiffness, and wherein the transverse stiffness is substantially different from the longitudinal stiffness.
However, Wolf teaches (Fig. 1-2): a secondary suspension assembly (104) that comprises at least a main spring assembly (104.1) having a vertical stiffness (Fig. 1-2) and a horizontal stiffness that is identical in a transverse direction (y) of the running gear frame (102.3) and in a longitudinal direction (x) of the running gear frame (102.3) perpendicular to the transverse direction (y), wherein the secondary suspension assembly (104) further comprises an anisotropic interface assembly (metal disk 104.15, ring-
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wolf to modify the primary suspension assembly with the same structures as the secondary suspension assembly (as seen in Fig. 2), including the anisotropic interface assembly (metal disk 104.15, ring-shaped first stop surface 104.16, second stop surface 104.17, second spring device 104.2, connection element 104.3) in series with the main spring assembly between the running gear frame and the axle box, as taught by Wolf, in order to provide additional stiffness to the running gear and limit the transverse deflection of the primary suspension assembly on each wheel set. 
The transverse stiffness is different from the longitudinal stiffness of the spring assembly when the springs are transversely deflected and when the first stop surface 104.16 comes into contact with the second stop surface 104.17 (col. 8, lines 5-23).
Regarding claim 2, Wolf teaches the elements of claim 1, as stated above. Wolf further teaches (Fig. 1-2): the anisotropic interface assembly (104.15-17, 104.2, 104.3) comprises an intermediate spring seat (104.3) for receiving an end of the main spring assembly (104.1) (Fig. 2).
Regarding claim 3, Wolf teaches the elements of claim 2, as stated above. Wolf further teaches (Fig. 1-2): the anisotropic interface assembly (104.15-17, 104.2, 104.3) comprises a guiding structure (contact element 104.12) and a guiding means (first stop surface 104.16, second stop surface 104.17, second spring device 104.2) for limiting or suppressing at least two degrees of freedom of motion of the intermediate spring seat (104.3) relative to the guiding structure (104.12), comprising at least one 
Regarding claim 4, Wolf teaches the elements of claim 3, as stated above. Wolf further teaches (Fig. 1-2): the guiding means (104.16, 104.17, 104.2)  are such as to limit or suppress at least one degree of freedom of translation in the transversal direction (Y) (Fig. 1-2) and at least one degree of freedom of rotation about an axis parallel to the longitudinal axis (X) (spring device 104.2 resists rotation).
Regarding claim 5, Wolf teaches the elements of claim 3, as stated above. Wolf further teaches (Fig. 1-2): the anisotropic interface (104.15-17, 104.2, 104.3) comprises at least one resilient element (104.2) between the guiding structure (104.12) and the intermediate spring seat (104.3) (Fig. 2). 
Regarding claim 8, Wolf teaches the elements of claim 1, as stated above. Wolf further teaches (Fig. 1-2): the main spring assembly (102.2) consists of one or more helical springs (Fig. 1). 
Regarding claim 9, Wolf teaches the elements of claim 8, as stated above. Wolf further teaches (Fig. 1-2): the anisotropic interface assembly (104.15-17, 104.2, 104.3) is at least partially received in an inner volume axially and radially confined within the one or more helical springs (104.4, 104.5) of the secondary spring assembly (104.1) (Fig. 2), but does not explicitly teach the same features for the primary spring assembly. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wolf to provide a primary spring assembly with an anisotropic interface assembly at least partially received in an inner volume axially and radially confined within the one or more helical springs, such as that of Wolf’s secondary spring assembly, in order to provide additional stiffness to the running gear and limit the transverse deflection of the primary suspension assembly on each wheel set.
Regarding claim 10, Wolf teaches the elements of claim 1, as stated above. Wolf further teaches (Fig. 1-2): wherein the anisotropic interface assembly (104.15-17, 104.2, 104.3) has a torsional stiffness (stiffness of spring device 104.2) about a pitch axis (axis of metal disk 104.15) parallel to the transverse direction (y). 
Regarding claim 11, Wolf teaches the elements of claim 10, as stated above. Wolf further teaches (Fig. 1-2): the pitch axis (axis of metal disk 104.15) is located above an upper end of the secondary spring assembly (104.1) (Fig. 2), but does not explicitly teach a pitch axis above an upper end of the primary spring assembly. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wolf to provide a pitch axis located above an upper end of the primary spring assembly, such as that of Wolf’s secondary spring assembly, in order to provide additional stiffness to the running gear and limit the transverse deflection of the primary suspension assembly on each wheel set.
Regarding claim 12, Wolf teaches the elements of claim 1, as stated above. Wolf further teaches (Fig. 1-2): the longitudinal stiffness of the primary suspension assembly (102.2) is such that the one or more wheel sets (102.1) is able to pivot about a vertical axis (S) of the running gear (102).  
The primary suspension assembly (102.2) of Wolf allows the one or more wheel sets (102.1) to pivot about a vertical axis (S) since it is known in the art for a spring to be used for oscillation damping (Wolf, col. 1, lines 43-46). Therefore, the suspension assembly of Wolf has a longitudinal stiffness (about axis x) that enables the one or more wheel sets to have a small degree of pivot relative to the running gear frame (102.3). 
Regarding claim 13, Wolf teaches the elements of claim 1, as stated above. Wolf further teaches (Fig. 1-2): A rail vehicle (101), provided with at least one running gear according to claim 1 (see claim 1 rejection above).


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art fails to teach that the guiding means are such that the intermediate spring seat has only one degree of freedom of rotation relative to the guiding structure about a transverse axis of rotation (shown in the 6th embodiment of the present application; Fig. 13-14). While Wolf et al. (US 8,047,514 B2) teaches (Fig. 1-2): guiding means (first stop surface 104.16, second stop surface 104.17, and second spring device 104.2), an intermediate spring seat (104.3), and a guiding structure (104.12), the examiner finds no obvious reason to modify the guiding means such that the intermediate spring seat has only one degree of rotation relative to the guiding structure (104.12). Such a modification would require improper hindsight reasoning. 
Further, such a modification would be further modifying a previously modified embodiment of Wolf, which modified the primary suspension assembly (102.2) to include the same structures as the secondary suspension assembly (104.1). 
Regarding claim 7, the prior art fails to teach that the guiding means are such that the intermediate spring seat has only one degree of freedom of translation relative to the guiding structure parallel to a longitudinal direction of the running gear (shown in the 7th embodiment of the present application; Fig. 15-17). While Wolf et al. (US 8,047,514 B2) teaches (Fig. 1-2): guiding means (first stop surface 104.16, second stop surface 104.17, and second spring device 104.2), an intermediate spring seat (104.3), and a guiding structure (104.12), the examiner finds no obvious reason to modify the 
Further, such a modification would be further modifying a previously modified embodiment of Wolf, which modified the primary suspension assembly (102.2) to include the same structures as the secondary suspension assembly (104.1). 
While a secondary reference Bush (US 1,758,350 A) teaches (Fig. 1-3): at least one roller (16) sufficiently long to project over the extensions of an intermediate spring seat (10) to provide additional stiffness and support for that portion of the spring seat taking the load of the outer springs, Bush does not teach that the spring seat (10) has only one degree of freedom of translation relative to a guiding structure (8) parallel to a longitudinal direction of the running gear. Rather, the rollers of Bush are oriented in a transverse direction of the running gear (Fig. 1-2), and it would not have been obvious to further modify Wolf to include longitudinal translating rollers. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190344811 A1: Teaches (Fig. 1-4): A wheel axle guiding assembly 10 for a running gear 12 of a rail vehicle; the wheel axle guiding assembly 10 comprises an axle box 14 located longitudinally between a front part 16 and a rear part 18 of an axle box carrier 20 formed by a C-shaped end portion of a frame 22 of the running gear 12; the axle box carrier 20 is supported on the axle box 14 by way of a vertical primary suspension unit 24, which comprises a chevron spring 26 having a V-shaped cross-section in a vertical transversal plane parallel to a revolution 
JP 2007045275 A: Teaches the wheel shaft 4 is supported by the carriage frame 2 via the axle box support device 3 in a rotatable state, and an air spring 5 is disposed between the vehicle body 6 and the carriage frame 2; the air spring 5 is elastically supported by the carriage frame 2.
US 1758350 A: Teaches at least one roller (16) sufficiently long to project over the extensions of an intermediate spring seat (10) to provide additional stiffness and support for that portion of the spring seat taking the load of the outer springs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617